UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-35652 METHES ENERGIES INTERNATIONAL LTD. (Exact name of registrant as specified in its charter) NEVADA 71-1035154 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Road, Suite D-272, Las Vegas, Nevada, 89103 (Address of principal executive offices) (702) 932-9964 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES oNO þ As of April 11, 2014, the registrant has 8,526,266 shares of Common Stock issued and outstanding. METHES ENERGIES INTERNATIONAL LTD. FORM 10-Q INDEX Page No. PART IFINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements - Unaudited 1 Condensed Consolidated Balance Sheets as of November 30, 2013 and February 28, 2014 1 Condensed Consolidated Statements of Operations for the Three Months ended February 28, 2013 and 2014 2 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months ended February 28, 2013 and 2014 3 Condensed Consolidated Statements of Cash Flows for the Three Months ended February 28, 2013 and 2014 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4. Controls and Procedures 24 PART II OTHER INFORMATION ITEM 5. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 6. Exhibits 25 ii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Form 10-Q contains “forward looking information” within the meaning of applicable securities laws. Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits. Words such as “expect,” “anticipate,” “intend,” “attempt,” “may,” “will,” “plan,” “believe,” “seek,” “estimate” and variations of such words and similar expressions are intended to identify such forward looking information. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans. All of these assumptions have been derived from information currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking information, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward-looking information include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labor disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking information are discussed in more detail in Item 1A under “Risk Factors” in Part I of our Annual Report on Form 10-K for the fiscal year ended November 30, 2013, as may be supplemented or amended from time to time and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part I, Item 2 in this document. The Company does not intend to, and the Company disclaims any obligation to, update any forward-looking information (including any financial outlooks), whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. All references in this Form 10-Q to “Company,” “Methes,” “we,” “us,” or “our” refer to Methes Energies International Ltd. and its wholly owned subsidiaries Methes Energies Canada Inc. and Methes Energies USA Ltd. unless the context otherwise indicates. We have rights to the trademarks Methes Energies and Design, Methes, The Biodiesel Company and Denami. iii PART I. FINANCIAL INFORMATION ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS METHES ENERGIES INTERNATIONAL LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 30, 2, 2014 (EXPRESSED IN US$) November30, February28, ASSETS (Unaudited) (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net (notes 10 and 12) Inventories (note 3) Prepaid expenses and deposits (note 8) Deferred financing fees Total current assets Deposits Property, plant and equipment, net (note 4) Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Credit facility (note 7) $ $
